                                                                                  Case 2:19-cv-01017-JCM-NJK Document 25
                                                                                                                      23 Filed 05/18/20
                                                                                                                               05/13/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   NYCHEA LISH, an individual;                               Case No.: 2:19-cv-01017-JCM-NJK
                                                                             10                                        Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12                                                                STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  SUMMIT COLLECTION SERVICES, INC., a                         DISMISSAL OF DEFENDANT WITH
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   domestic corporation;                                                PREJUDICE
                                           Las Vegas, Nevada 89123




                                                                             14                                          Defendant.
                                                                             15

                                                                             16              Plaintiff, Nychea Lish (“Plaintiff”), and Defendant, Summit Collection Services, Inc.
                                                                             17   (“Summit”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             18              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             19   the court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             20   ///
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:19-cv-01017-JCM-NJK Document 25
                                                                                                                      23 Filed 05/18/20
                                                                                                                               05/13/20 Page 2 of 2



                                                                              1   under FRCP 41(a), with Plaintiff and Summit bearing their own attorneys’ fees and costs incurred

                                                                              2   in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: May 13, 2020                            Dated: May 13, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                  LAW OFFICE OF CLIFF YOUNG
                                                                              6    KEVIN L. HERNANDEZ
                                                                              7    /s/ Kevin L. Hernandez                         /s/ Clifton Young
                                                                                   Kevin L. Hernandez, Esq.                       Clifton Young, Esq.
                                                                              8    Nevada Bar No. 12594                           Nevada Bar No. 1233
                                                                                   8872 S. Eastern Avenue, Suite 270              650 S. Rock Blvd., Suite 21-A
                                                                              9    Las Vegas, Nevada 89123                        Reno, Nevada 89502
                                                                                   kevin@kevinhernandezlaw.com                    cliffyounglaw@yahoo.com
                                                                             10    Attorney for Plaintiff                         Attorneys for Defendant Summit Collection
                                                                                                                                  Services, Inc.
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                  IT IS SO ORDERED:
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14                                                   ____________________________________
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                             15

                                                                             16                                                            May 18, 2020
                                                                                                                                  DATED: ____________________________
                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                            Page 2 of 2
